Citation Nr: 0011690	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-48 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. . Caffery, Counsel





INTRODUCTION

The veteran had active service from November 1960 to April 
1963.  An appeal has been taken from a November 1993 decision 
by the Department of Veterans Affairs (VA) Medical Center, 
Indianapolis, Indiana (originating agency) denying 
entitlement to reimbursement of the expenses incurred in 
connection with treatment of the veteran at the Deaconess 
Hospital, Evansville, Indiana from October 16, to October 20, 
1993.  The case was initially before the Board of Veterans' 
Appeals (Board) in June 1998 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran has established service connection for a 
psychiatric condition that has been evaluated as 100 percent 
disabling since 1968.  The rating is protected and thus 
permanent.

3.  The veteran was treated at the Deaconess Hospital, 
Evansville, Indiana, from October 16 to October 20, 1993, for 
an exacerbation of chronic obstructive pulmonary disease and 
congestive heart failure.

4.  At the time of the veteran's admission to the private 
hospital a medical emergency was present and it has not been 
established that VA or other Federal facilities were feasibly 
available for his treatment.





CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
Deaconess Hospital, Evansville, Indiana, from October 16 to 
October 20, 1993, have been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991, that is, he has 
submitted a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have 
been properly developed.  

The record reflects that the veteran has established service 
connection for a psychiatric condition that has been 
evaluated as 100 percent disabling since 1968.  The rating is 
protected and thus permanent.  38 C.F.R. § 3.951(b).

The veteran was hospitalized at the Deaconess Hospital, 
Evansville, Indiana, from October 16 to October 20, 1993, for 
conditions including exacerbation of his chronic obstructive 
pulmonary disease and mild congestive heart failure, 
conditions for which service connection has not been 
established.  The record further reflects that on October 16, 
1993, the veteran's mother notified the originating agency 
that the veteran had been admitted to the Deaconess Hospital 
that same day.  In November 1993 the Deaconess Hospital was 
notified by the originating agency that payment for the 
private hospital treatment could not be approved, primarily 
because the veteran was not been rated as service connected 
for the condition treated.  However, the veteran has 
established service connection for a psychiatric condition 
that has been evaluated as 100 percent disabling for many 
years and the 100 percent rating is protected and thus 
permanent.  Thus, contrary to what the originating agency 
originally found, the initial requirement for favorable 
action in connection with his claim had been met.  While this 
raises an inferred issue as to whether the failure to 
authorize the treatment at that time was legally and 
factually correct, for reasons which will become apparent, 
the Board need not raise or consider that issue.  Rather, the 
Board will consider the issue as certified.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) that the 
treatment was either:  (1) for an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The records from the Deaconess Hospital reflect that the 
veteran came to the hospital emergency room with complaints 
of shortness of breath that had gotten progressively worse 
over the previous 2 days.  The veteran had a productive cough 
that was yellow tinged in color.  On physical examination the 
veteran was in apparent respiratory distress.  His 
respirations were at times uneven with expiratory wheezes and 
moderate crackles throughout bilaterally.  The heart had a 
regular rate and rhythm with some tachycardia.  A chest X-ray 
study on admission showed that he had mild congestive heart 
failure with signs of chronic obstructive pulmonary disease 
throughout.  

The veteran was treated with various medications and his lung 
sounds continued to improve.  He was discharged to his home 
with a followup appointment at the VA clinic in one week.  
His discharge medications included Theo-Dur, 300 milligrams, 
2 tablets twice a day.  He was placed on a Proventil metered 
dosed inhaler for breathing difficulty and a Beclomethasone 
metered dose inhaler.  He was also provided a tapering dose 
of Prednisone.  At discharge he was ambulating well and 
breathing well.  His lungs sounded much clearer with mild 
respiratory wheezes on discharge that cleared with coughing.  
The impressions were exacerbation of chronic obstructive 
pulmonary disease, mild congestive heart failure, untreated 
psoriasis, an umbilical hernia and right eye drainage.

The veteran has maintained that at the time of his admission 
to the private hospital his condition constituted a medical 
emergency.  October 16, 1993, was a Saturday and the VA 
Outpatient Clinic in Evansville was closed.  He would have 
had to have been taken by ambulance over 70 miles to the VA 
Medical Center in Marion, Illinois, a trip lasting over 1 1/2 
hours.  Thus, he has asserted that no VA or other Federal 
facilities were feasibly available for his treatment.  The 
veteran's representative has also maintained that the 
Evansville VA Clinic was closed on October 16, 1993.  

In its June 1998 remand, the Board asked the originating 
agency to set out, for the record, exactly which VA facility 
was available for treatment of the veteran's condition, where 
it was and whether the veteran was informed of the 
availability of that facility.  In the supplemental statement 
of the case issued to the veteran in May 1999, the 
originating agency merely indicated that the veteran could 
have gone to either the Evansville Outpatient Clinic or the 
VA Medical Center in Marion, Illinois.  However, the 
originating agency did not address the veteran's assertion 
that the VA Outpatient Clinic in Evansville was closed on 
Saturday, October 16, 1993.  Outpatient clinics do not 
normally maintain Saturday hours, and in the absence of 
documentation that that particular clinic was functional on 
that particular Saturday, and was capable of treating the 
veteran, the Board must accept the veteran's contentions to 
the contrary and find that VA or other Federal facilities 
were not feasibly available for his treatment.  

Furthermore, given the serious nature of the veteran's 
respiratory and cardiac complaints, the Board can conclude 
that a medical emergency was present at the time of the 
veteran's admission to the Deaconess Hospital.  Accordingly, 
under the circumstances, it follows that favorable action in 
connection with his appeal is in order.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical service is established.  The appeal is 
granted.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

